


109 HR 6320 IH: To create an additional judgeship for the eastern

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6320
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2006
			Mr. Thomas introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To create an additional judgeship for the eastern
		  district of California, and for other purposes.
	
	
		1.District judgeship for the
			 eastern district of California
			(a)Additional
			 permanent district judgeshipThe President shall appoint, by and
			 with the advice and consent of the Senate, 1 additional district judge for the
			 eastern district of California.
			(b)Technical and
			 conforming amendmentIn order that the table under section 133(a)
			 of title 28, United States Code, will reflect the change in the number of
			 permanent judgeships authorized for the eastern district of California by
			 subsection (a), such table is amended in the item relating to the eastern
			 district of California by striking 6 and inserting
			 7.
			
